Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10, 16-18, 21-22, 24 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al. (US Pat.Pub.2008/0038127) in view of Kimura et al. (US 7,164,218).
Regarding claim 1, Yonemoto generally teaches the invention of a (screw) compressor 50 for refrigerant (¶[0020]) having a compressor housing, said compressor housing being provided with a suction inlet 20 and a pressure outlet 19, said compressor comprising a compression unit (compressor portion/screw rotors) 17/2, arranged in a compression housing section (main casing) 1 of said compressor housing and an electric (drive) motor 22 arranged in a motor housing section (motor casing) 16 of said compressor housing, said electric motor comprising a stator 3 arranged within a stator receiving sleeve (not numbered, portion of motor housing 16 adjacent stator 3) of said motor housing section 16 and a rotor 4 surrounded by said stator and arranged on a drive shaft (not numbered) of said electric motor for rotation about an axis of rotation together with said drive shaft, 
said stator 3 comprising a stator core (not numbered) extending parallel to said axis of rotation from a first front side to a second front side (Fig.1), 

and said stator 3 supported on an inner sleeve surface (not numbered) of said stator receiving sleeve (motor casing 16; Fig.1), 
wherein said outer side of said stator 3 is provided by outer surfaces of said end windings of said stator and an outer surface of said stator extending between said end windings of said stator (Fig.1), 
and in an operative state an inner flow of refrigerant flows along an inner surface of the end 2In re Appln. Of Franck RepentinApplication No.: 15/902,374windings and between the end windings through a gap (not numbered) between the stator 3 and the rotor 4 (inherent to sucking refrigerant gas; Fig.1). 

    PNG
    media_image1.png
    708
    553
    media_image1.png
    Greyscale


But, Kimura teaches a compressor for refrigerant having a compressor housing 11, said compressor housing being provided with a suction inlet 18 and a pressure outlet 19, said compressor comprising a compression unit C arranged in a compression housing section of said compressor housing and an electric motor M arranged in a motor housing section of said compressor housing (Fig.1), said electric motor comprising a stator 12 with a stator core 16 formed by layering a plurality of silicon steel plates (c.4:5-9) and at least two channels (recesses/gas passage voids) 17/32 for guiding at least a portion of said refrigerant entering through said suction inlet 18 along an outer side (outer circumferential surface) 16c of said stator 

    PNG
    media_image2.png
    700
    588
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Yonemoto with a stator core comprising the claimed support elements and at least two channels for guiding at least a portion of refrigerant since Kimura teaches these would have provided a tight fit of the stator and served as part of a suction gas passage that provided improved compressor durability.
Regarding claim 4, in Yonemoto the outer surfaces of said end windings are arranged “more or less flush” [sic] with said outer surface of said stator core (Fig.1). Similarly, in Kimura the outer surfaces of said end windings are arranged “more or less” [sic] flush with said outer surface of said stator core (as defined by imaginary cylindrical surface S1; c.5:28-34; Figs.1-2).  
Regarding claim 5, in Yonemoto the outer surface of said stator core is flush with said outer surfaces of said end windings (not numbered; Fig.1) in the sense that the outer surface of the windings perpendicular to the axis lie flush with the corresponding axially-facing “outer surface” of the stator core.  Similarly, in Kimura the outer surface of said stator core (as defined by imaginary cylindrical surface S1; c.5:28-34) is flush with outer surfaces of said end windings (Figs.1-2).  

Regarding claim 7, in Kimura the stator support elements 31 are formed by protrusions of laminations of said stator core extending beyond said outer surface 17a of said stator core (as defined by imaginary cylindrical surface S1; c.5:28-34; Fig.2). 
Regarding claim 8, in Kimura the stator support elements 31 extend only parallel to said axis of rotation L (Figs.1-2).
Regarding claim 10, in Kimura the stator support elements 31 are arranged and fixed on said outer contour of said stator core (as defined by imaginary cylindrical surface S1; c.5:28-34; Fig.2). 
Regarding claim 16, in Kimura the stator support elements 31 are arranged about said axis or rotation at identical angular distances from each other (Fig.2).
Regarding claim 17, in Kimura more than two stator support elements 31 are provided (Fig.2).
Regarding claim 18, in Yonemoto the inner sleeve surface (of motor casing 16) is a cylindrical surface (Fig.1). Similarly, in Kimura the inner sleeve surface (inner circumferential surface) 25a is a cylindrical surface (c.2:55-57; Fig.2).
Regarding claim 22, Kimura teaches radial contact abutment at an interface (distal end/contacting portion) 31a/33 between one of the stator support elements 31 and the stator receiving sleeve 11 to provide for the predetermined angular orientation (c.4:28-40; c.5:8-14; Fig.2).

Regarding independent claim 21, as explained above in the rejection of claim 1, Yonemoto teaches all of the claimed features except for the stator core 3 “stack of laminations” and “a channel for guiding at least a portion of said refrigerant entering through said suction inlet [20] along an outer side of said stator [3] before entering said compression unit [17/2], wherein the stator core is provided with at least two stator support elements integrally manufactured as one piece with laminations forming said stator core and extending in radial direction of said axis of rotation beyond an outer surface of said stator core for support of said stator on an inner sleeve surface of said stator receiving sleeve, said at least two stator support elements together with said inner sleeve surface and said outer surface of said stator core forming the channel for guiding at least a portion of said refrigerant, wherein an annular span of the channel for guiding at least a portion of said refrigerant is greater than a radially outermost angular span of any individual one of the at least two stator support elements, and wherein said channel is one of a plurality of flow guiding channels that extend along said stator support elements of said electric motor.”
But, Kimura teaches a compressor for refrigerant having a compressor housing 11, said compressor housing being provided with a suction inlet 18 and a pressure outlet 19, said compressor comprising a compression unit C arranged in a compression housing section of said compressor housing and an electric motor M arranged in a motor housing section of said compressor housing (Fig.1), said electric motor comprising a stator 12 with a stator core 16 formed by layering a plurality of silicon steel plates (c.4:5-9) and a channel (recesses/gas passage voids) 17/32 for guiding at least a portion of said refrigerant entering through said suction inlet 18 along an outer side (outer circumferential surface) 16c of said stator before entering said 
an angular span P of each of the channel 17/32 for guiding said outer flow of said refrigerant being greater than a radially outermost angular span of any individual one of the at least two stator support elements 31 (compare pitch P of channel with pitch of support elements 31; Fig.2), and wherein said channel is one of a plurality of flow guiding channels that extend along said stator support elements of said electric motor (c.4:53-c.5:7; Figs.1-2). Kimura’s stator support structure provides a tight fit of the stator and the voids serve as part of a suction gas passage and allow for elastic deformation of the elastic part of the circumferential wall, which improves compressor durability (c.4:28-40; c.6:20-43). Thus, it would have been obvious before the effective filing date to provide Yonemoto with a stator core comprising the claimed support elements and at least two channels for guiding at least a portion of refrigerant since Kimura teaches these would have provided a tight fit of the stator and served as part of a suction gas passage that provided improved compressor durability.
Regarding claim 32, Kimura’s stator 16 is supported on an inner sleeve surface of said stator receiving sleeve 11/15 via at least one of the following therebetween: (b) a friction fit and .
Claims 1, 4-8, 10, 16-18, 21-22, 24-25 & 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku et al. (US Pat.Pub.2007/0210669) in view of Fujiyama et al. (US 4,537,046).
Regarding claim 1, Fukasaku teaches a compressor for refrigerant having a compressor housing 16, said compressor housing being provided with a suction inlet (not numbered) and a pressure outlet (Fig.1), said compressor 10 comprising a compression unit 14 arranged in a compression housing section of said compressor housing 16 and an electric motor arranged in a motor housing section of said compressor housing (Fig.1), said electric motor comprising a stator 28 arranged within a stator receiving sleeve (part of housing 16) of said motor housing section and a rotor 27 surrounded by said stator and arranged on a drive shaft 12 of said electric motor for rotation about an axis of rotation C together with said drive shaft, said stator 28 comprising a stator core 29 having a stack of laminations (core plates) 31 and extending parallel to said axis of rotation from a first front side to a second front side (Fig.1), said stator having windings 30 extending through said stator core and forming end windings (not numbered) arranged in front of said front sides (Fig.1), and at least two channels (not numbered; Figs.6A-6B) along an outer side 291 of said stator, wherein the stator core 29D is provided with at least two stator support elements (protrusions) 41-44 integrally manufactured as one piece with laminations forming said stator core and extending in radial direction of said axis of rotation beyond an outer surface 291 of said stator core for support of said stator on an inner sleeve surface 160 of said stator receiving sleeve (housing) 16 without a weld therebetween (i.e., the stator core 29 is securely fitted in the motor housing 16 by shrink fitting; ¶[0031] & ¶[0058]-¶[0059]), said at least two stator support 

    PNG
    media_image3.png
    490
    493
    media_image3.png
    Greyscale

Fukasaku teaches refrigerant gas is introduced from external refrigerant circuit 15 into the motor housing 16, drawn into the compression chamber 14 through a suction port 17, discharged through a discharge port 19 into a discharge chamber 21, and then flows out of the compressor 10 to the external refrigerant circuit 15 and returns into the motor housing 16 (Fig.1), but differs 
But, Fujiyama teaches a prior art refrigerant compressor including a motor comprising a stator 2, rotor 4, a refrigerant gas passage 9 on the outer side of the stator, between the inner surface of casing 7 and the outer peripheral surface of the stator 2 and an air gap 10 between the stator and rotor (c.1:16-35; Figs.1-2). In operation, refrigerant gas flows into the inlet side la of the chamber for the motor through the intake port 8 and passes through passage 9 and the air gap 10 in the motor to be discharged through the outlet side 1b for the motor chamber whereby the motor is cooled by the refrigerant gas (c.1:36-44).  Further, as seen in Fig.1, the refrigerant gas passing through the air gap 10 necessarily passes along an inner surface of the end 2In re Appln. Of Franck RepentinApplication No.: 15/902,374windings 3. 

    PNG
    media_image4.png
    846
    561
    media_image4.png
    Greyscale


Regarding claim 4, in Fukusaku the outer surfaces of said end windings are arranged “more or less” [sic] flush with said outer surface of said stator core (Fig.1).  
Regarding claim 5, in Fukusaku the outer surface of said stator core is flush with outer surfaces of said end windings in the sense that the “outer surface” of the windings perpendicular to the axis lie flush with a corresponding axially-facing “outer surface” of the stator core (Fig.1). 
Regarding claim 6, in Fukusaku the stator support elements 41-44 are provided with radially outer (distal) support surfaces 411/421/431/441 abutting on an inner sleeve surface 160 of housing sleeve 16 (Fig.6A).  
Regarding claim 7, in Fukusaku the stator support elements 41-44 are formed by protrusions of laminations of said stator core extending beyond said outer surface of said stator core (Fig.6A). 
Regarding claim 8, in Fukusaku the stator support elements 41-44 extend only parallel to said axis of rotation C (Figs.1&6A).
Regarding claim 10, in Fukusaku the stator support elements 41-44 are arranged and fixed on said outer contour of said stator core (i.e., they extend from surface 291; Fig.6A). 
Regarding claim 16, in Fukusaku the stator support elements 41-44 are arranged about said axis or rotation at identical angular distances from each other (Figs.7A, 8A).
Regarding claim 17, in Fukusaku more than two stator support elements 41-44 are provided (Fig.6A).

Regarding claim 22, Fukasaku teaches radial contact abutment at an interface (distal portions) 411/421/431/441 between one of the stator support elements 41-44 and the stator receiving sleeve 16 to provide for the predetermined angular orientation (since the stator core 29 is securely fitted in the motor housing 16 by shrink fitting; ¶[0031] & ¶[0058]-¶[0059]). 
Regarding claim 24, in Fukasaku the stator is supported on an inner sleeve surface 160 of said stator receiving sleeve 16 via a press (shrink) fit (¶[0031] & ¶[0058]-¶[0059]). 
Regarding claim 25, in the combination, in particular Fukasaku, each of the flow guiding channels define a channel depth radially between said inner sleeve surface 160 and said outer surface 290 of said stator core 29, wherein the channel depth remains substantially constant over a circumferential span for each of the flow guiding channels as between respective pairs of the at least two stator support elements 41-44 (Fig.6A).  Similarly, in Fujiyama the channel 9 depth remains substantially constant over a circumferential span (Fig.2). 
Regarding claim 21, Fukasaku substantially teaches the invention of a compressor for refrigerant having a compressor housing 16, said compressor housing being provided with a suction inlet (not numbered) and a pressure outlet (Fig.1), said compressor 10 comprising a compression unit 14 arranged in a compression housing section of said compressor housing 16 and an electric motor arranged in a motor housing section of said compressor housing (Fig.1), said electric motor comprising a stator 28 arranged within a stator receiving sleeve (part of housing 16) of said motor housing section and a rotor 27 surrounded by said stator and arranged on a drive shaft 12 of said electric motor for rotation about an axis of rotation C together with said drive shaft, said stator 28 comprising a stator core 29 having a stack of laminations (core integrally manufactured as one piece with laminations forming said stator core and extending in radial direction of said axis of rotation beyond an outer surface 291 of said stator core for support of said stator on an inner sleeve surface 160 of said stator receiving sleeve (housing) 16 (i.e., the stator core 29 is securely fitted in the motor housing 16 by shrink fitting; ¶[0031] & ¶[0058]-¶[0059]), said at least two stator support elements 41-44 together with said inner sleeve surface 160 and said outer surface 291 of said stator core forming the channel (Figs.6A-6B), and wherein an angular span of the channel is greater than a radially outermost angular span of any individual one of the at least two stator support elements 41-44 (compare angular spans of each, Fig.6A),  and wherein said channel is one of a plurality of flow guiding channels that extend along said stator support elements 41-44 of said electric motor (Figs.6A-6B).
Fukasaku teaches refrigerant gas is introduced from external refrigerant circuit 15 into the motor housing 16, drawn into the compression chamber 14 through a suction port 17, discharged through a discharge port 19 into a discharge chamber 21, and then flows out of the compressor 10 to the external refrigerant circuit 15 and returns into the motor housing 16 (Fig.1), but differs only in that there is no explicit teaching the channels are “for guiding at least a portion of said refrigerant entering through said suction inlet along an outer side [291] of said stator [29D] before entering said compression unit” (or, in other words, “for guiding an outer flow of said refrigerant”). 

Thus, it would have been obvious before the effective filing date to guide refrigerant gas in Fukasaku in the channels, along an outer side of the stator, since Fujiyama teaches this was well known to cool the motor.
Regarding claim 32, in Fukasaku the stator is supported on an inner sleeve surface 160 of said stator receiving sleeve via at least one of: (b) a friction fit or (c) a press fit (i.e., the stator core 29 is securely fitted in the motor housing 16 by shrink fitting; ¶[0031] & ¶[0058]-¶[0059]).  
Regarding claim 33, in Fukasaku each of the flow guiding channels define a channel depth radially between said inner sleeve surface 160 and said outer surface 291 of said stator core 29, wherein the channel depth remains substantially constant over a circumferential span for each of the flow guiding channels as between respective pairs of the least two stator support elements 41-44 (Fig.6A).  Fujiyama Fig.2 teaches similar structure. 

Allowable Subject Matter
Claims 12-15 are allowed.  See the Office Action mailed 24 October 2019, p.11.
Claims 9, 11, 19, 23, 27-29 & 31 are allowed.  Applicant incorporates indicated allowable subject matter into independent form.  See the previous Office Action, p.25.
 Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 34 contains subject matter similar to the allowable subject matter of claim 29.  See the previous Office Action, p.25.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not wholly persuasive.  
Regarding Kimura, with respect to the rejection of claims 1 & 21, applicant argues Kimura doesn’t include the “angular span feature” but instead uses “specially formed voids” 32 (Response, p.15).  This is not persuasive since Kimura’s refrigerant channels include the recesses 17, in particular regions 17a located on opposite sides of each protrusion 31 (c.5:29-38; Fig.2). Kimura teaches the void 32 “serves as a part of a suction gas passage” (c.4:62-63). Thus, the recesses 17 and the void 32 together form a suction gas passage, where the pitch P denoting the distance between a pair of protrusions 31 (Fig.2) is the “angular span” of a suction gas passage formed by recesses 17 and a void 32.  
Regarding claims 4-5, applicant argues Kimura’s end windings have a stepped offset and are not flush with the outer surface of the stator core (Response, p.15).  This is not persuasive. While Kimura’s end windings may be “stepped offset” with respect to the outer circumferential core surface 16c (Fig.1), they nevertheless remain “more or less” (claim 4) flush with the core outer surface defined by recess 17 and the radial interior side of void 32 since the “more or less” radially outer surface/s, but this distinction is not in the claim. To the contrary, the phrase “outer surface” is much broader and includes, for instance, the windings’ end turns or any surface on the periphery of the core, including the axial oriented surfaces at the ends. Construed broadly, then, the “outer surface of said end windings” in Kimura includes the end turn portions of the windings perpendicular to the axis which lie flush on “outer surfaces” at the end of the core, perpendicular to the axis.  Also with respect to claim 5, as defined by imaginary cylindrical surface (dashed line) S1 (Fig.2), the core “outer surface” could be construed as defined by recess 17 in Kimura, which is flush with “outer surfaces” of the end windings.  
Regarding Fukasaku and the rejection of claims 1 & 21, applicant argues Fukasaku’s channels 17 “are not wide” and do not meet the “angular span” limitation, in particular that the span of each channel is “greater than a radially outermost angular span of any individual one of the at least two stator support element[s]” (Response, p.18).  This is not persuasive.  As clearly seen in Fig.6A, the angular span of a channel is greater than that of any one of supports 41-44.  Note the secondary reference Fujiyama Fig.2 teaches the feature, too.  Regarding the flush stator winding feature of claims 4-5, refer to the comments in the preceding paragraph, which apply equally to Fukasaku. 
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832